MEMORANDUM *
Petitioner James Miller (Miller) appeals the district court’s denial of his petition for writ of habeas corpus and request for an evidentiary hearing.
Although a question was raised initially regarding whether the district court deferred to findings by the state court that were not findings of fact, the district court ultimately adopted the magistrate judge’s Report and Recommendation. The magistrate judge’s Report and Recommendation properly analyzed Miller’s claims under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).
There was no error in the district court’s conclusion that the state court reasonably applied Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), in assessing defense counsel’s performance. See 28 U.S.C. § 2254(d)(1) (articulating AEDPA standard of review).
Finally, Miller was not entitled to an evidentiary hearing because his “allegations [of ineffective assistance of counsel], if proved, would [not] entitle him to relief.” Insyxiengmay v. Morgan, 403 F.3d 657, *744670 (9th Cir.2005) (citation and footnote reference omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.